         Case 1:16-cv-05392-RA-DCF Document 79 Filed 04/18/19 Page 1 of 1
           Case 1:16-cv-03430-RA-DCF Doc~ment 87 Filed 04/18/19 Page 1 of 1

                                        O'HARE PARNAGIAN LLP
                                                                                     USDCSDNY
                                         20 VESEY STREET, SUITE 300

                                              NEW YORK, NY I 0007
                                                                                     DOCUMENT
                                                 (2 I 21 425- I 40 I                 ELECTRONICALLY-FILED ·
                                              FAX: (2 I 2) 425- I 42 I           I DOC#:                 I

       WESTCHESTER 0F"FICE
                                              www.ohareparnagian.com
                                                                                 I DATE FILED:         111~/19
700 WHITE PLAINS ROAD, SUITE 255
  SCARSDALE, NY   I 0583-50 13
         (9 I 4) 725-3632
       FAX: (9 14) 725-3639

                                                     April 18, 20l~O         ORDERED:        DA'rE:   y;/ff,/if:
 ViaECF
                                                                       -----~_@_:z__
 The Honorable Debra Freeman                                             .   .       DEBRA   ;~EEM~N --------
 United States District Court                                          U~ITED STATES MAGISTRATE JUDGE ,
 Southern District of New York
 500 Pearl Street
                                                                                                         j
                                                                        { /;ut-k~ t?'.'1-~ /r,.. • /6cv SJf,2_,
 New York, NY 10007

                  Re:         Raptor Trading Systems, Inc. v. Beth, et al., No. 16-CV-3430-RA-DCF
                              Wallach. et al. v. Lardos, et al., No. 16-CV-5392-RA-DCF

 Dear Judge Freeman:

                We represent Michael Wallach and David Beth ("Wallach and Beth"), the
 defendants in the first of the above-captioned actions (the "Raptor Action"), and write on behalf
 of counsel for all parties.

                We write to request that the deadlines for the opposition and reply letters to
 Wallach and Beth's letter-motion to amend their First Counterclaim in the Raptor Action be
 extended as follows:

                        •     Raptor' s opposition due Friday, April 19, 2019 (originally due today,
                              April 18, 2019); and

                        •     Wallach and Beth's reply due Tuesday, April 23, 2019 (originally due
                              Friday, April 19, 2019).

                The requested extension is being made because of personal commitments leading
 up to Passover, Good Friday, and Easter. This is the parties' first request for an extension.
 Moreover, the requested extension would not affect any other scheduled dates.

                                                              Respectfully,

                                                              s/Robert A. 0 'Hare Jr.

                                                              Robert A. O'Hare Jr.

 cc:      Counsel of Record (via ECF)
